                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF LOUISIANA

 PARKCREST BUILDERS, LLC                                       CIVIL ACTION


 VERSUS                                                        NO: 15-150
                                                               C/W 15-1531
                                                               Pertains to 15-150


 HOUSING AUTHORITY OF NEW                                      SECTION: “G” (1)
 ORLEANS (HANO)


                                             ORDER

       Before the Court is Liberty Mutual Insurance Company’s (“Liberty”) “Motion to Lift

Stay.”1 Having considered the motion, the memoranda in support and opposition, the record, and

the applicable law, the Court will grant the motion.

                                           I. Background

       On May 8, 2013, plaintiff, Parkcrest Builders, LLC (“Parkcrest”), entered into a contract

with defendant, the Housing Authority of New Orleans (“HANO”), for the construction of the

Guste III New Affordable Housing Units.2 Because the project fell within the ambit of the

Lousiana Public Works Act, Parkcrest was required to obtain a statutory performance and

payment bond, which it obtained from Liberty.3 During the course of the project, a dispute arose

between Parkcrest and HANO, and Parkcrest appointed an arbitrator to resolve the dispute


       1
           Rec. Doc. 52.
       2
           Rec. Doc. 1.
       3
           Rec. Doc. 52 at 1–2.

                                                1
pursuant to the dispute resolution clause of the contract.4 However, HANO refused to participate

in arbitration.5 Thus, on January 22, 2015, Parkcrest filed this action seeking an order compelling

HANO to participate in arbitration.6

        On April 2, 2015, Parkcrest filed a motion to compel arbitration, arguing that HANO is

required to submit the dispute to arbitration pursuant to the contract and the Federal Arbitration

Act (“FAA”), 9 U.S.C. § 1, et seq.7 HANO opposed the motion.8 On January 13, 2016, this Court

ruled that the arbitration provision in the contract was valid and enforceable.9 On January 25.

2016, this Court stayed and administratively closed the case pending resolution of the

arbitration.10

        In the interim, HANO terminated Parkcrest from the project, and HANO and Libterty

executed a Takeover Agreement for completion of the project.11 After this Court granted the

motion to compel arbitration, Liberty sought to intervene in the pending arbitration between

Parkcrest and HANO to assert claims against HANO related to the Takeover Agreement and the




        4
            Rec. Doc. 1-7.
        5
            Rec. Doc. 14.
        6
            Rec. Doc. 1.
        7
            Rec. Doc. 14-1.
        8
            Rec. Doc. 18.
        9
            Rec. Doc. 47.
        10
             Rec. Doc. 48.
        11
             Rec. Doc. 52 at 2.
                                                2
termination of Parkcrest from the project.12 On July 28, 2016, the arbitrator granted Liberty’s

motion to intervene in the arbitration.13

       The arbitration is currently in the discovery phase, and a two-week arbitration is

scheduled to begin on October 1, 2019.14 On June 4, 2018, at the request of Liberty, the arbitrator

issued a subpoena duces tecum commanding Gibbs Construction, LLC (“Gibbs”) to appear

before the arbitrator with documents relating to the project, including “job cost reports” and

“labor cost reports.”15 Gibbs subsequently requested an extension of time to respond to the

subpoena, which was granted and the subpoenaed documents were to be produced by August 12,

2018.16 According to Liberty, on August 16, 2018, Gibbs partially responded to the subpoena

providing nearly 100,000 pages of documents.17 However, after reviewing the responses, Liberty

asserts that Gibbs did not produce its job cost reports and labor cost reports, which were

specifically requested in the summons.18 Liberty contends that this withheld information is

highly relevant and necessary for Liberty to accurately analyze the cost and scope of the work

performed by Gibbs and to provide a comprehensive analysis to defend against the claim.19




       12
            Id. at 3.
       13
            Id.
       14
            Id.
       15
            Id. at 4.
       16
            Id. at 5.
       17
            Id.
       18
            Id.
       19
            Id.
                                                3
According to Liberty, it requested that Gibbs produce the omitted documents, and on March 22,

2019, in response counsel for Gibbs “delinquently provided objections to Liberty’s subpoena.”20

       On May 16, 2019, Liberty filed the instant motion to lift stay, requesting that the stay in

these proceedings be lifted so that it can intervene in these proceedings and file a motion to

compel against Gibbs.21 HANO opposes the motion.22

                                             II. Parties’ Arguments

A.     Liberty’s Arguments in Support of the Motion to Lift Stay

       Liberty argues that the subpoena was issued pursuant to the Federal Arbitration Act, and

the proper venue to enforce an FAA subpoena is the United States District Court for the district

in which the arbitrator is sitting.23 Liberty asserts that the arbitrator is sitting within the Eastern

District of Louisiana.24 Therefore, Liberty contends that this Court has authority to enforce the

subpoena issued by Liberty in the arbitration that was ordered by this Court.25 Accordingly,

Liberty requests that the stay be lifted so that it can seek leave to intervene in these proceedings

and file a motion to compel against Gibbs.26




       20
            Id.
       21
            Id. at 6.
       22
            Rec. Doc. 58.
       23
            Rec. Doc. 52-7 at 4 (citing 9 U.S.C. § 7).
       24
            Id.
       25
            Id.
       26
            Id.
                                                         4
B.      HANO’s Arguments in Opposition to the Motion to Lift Stay

        HANO contends that the motion to lift the stay should be denied because lifting the stay

would inevitably delay the arbitration proceedings.27 HANO notes that the arbitration scheduling

order provided that the period for written discovery closed on December 13, 2018.28 Therefore,

HANO asserts that Liberty’s request to enforce the subpoena is untimely.29

        HANO notes that this Court has wide discretion to grant stays and regulate the flow of

cases.30 Additionally, HANO contends that “[a]rbitrators must be given discretion to determine

whether additional evidence is necessary or would simply prolong the proceedings.’”31

Furthermore, HANO argues that federal courts have consistently held that objections to

subpoenas first must be heard and determined by the arbitrator before whom subpoena was

returnable.32

        HANO asserts that Liberty has offered no evidence that either Liberty or Gibbs sought a

decision from the arbitrator as to whether Gibbs fulfilled its obligations under the subpoena.33

HANO contends that Liberty had an obligation to bring this matter to the arbitrator for a


        27
             Rec. Doc. 58 at 2.
        28
             Id.
        29
             Id.
        30
             Id. at 2–3.
        31
           Id. at 3 (quoting Petroleum Transp., Ltd. Ionian Challenger v. Yacimientos Petroliferos Fiscales, 419
F.Supp. 1233, 1235 (S.D.N.Y. 1976)).
        32
           Id. at 4 (citing Odfjell Asa v. Celanese AG, 348 F.Supp.2d 283, 287–88 (S.D.N.Y. 2004); American
Federation of Television & Radio Artists, AFL-CIO v. WJBK-TV (New World Communications of Detroit, Inc.), 164
F.3d 1004, 1010 (6th Cir. 1999)).
        33
             Id.

                                                       5
determination of whether Gibbs fully complied with Liberty’s subpoena.34 HANO contends that

this Court is without jurisdiction to enforce the arbitrator’s subpoena until the arbitrator decides

that there are relevant documents to which Liberty is entitled.35 Therefore, HANO argues that it

would be a waste of time to lift the stay.36 Furthermore, HANO asserts that the arbitrator could

deny Liberty because the discovery deadline has passed.37

       Additionally, HANO notes that Liberty is not a party to this litigation.38 HANO contends

that “[l]ifting the stay issued in this case for the sole purpose of potentially enforcing an

arbitration subpoena just does not make any sense, either procedurally or for judicial efficiency

sake.”39 HANO argues that lifting the stay would fundamentally alter the nature of the case, and

potentially impact the pending arbitration hearing date, set for October 1, 2019.40 If the stay is

lifted, HANO asserts that the matter of whether the subpoena was sufficiently responded to

would have to be litigated, and because Gibbs claims privilege, trade secret and privacy over

these documents, an in-camera review would likely be required.41




       34
            Id. at 5.
       35
            Id.
       36
            Id.
       37
            Id.
       38
            Id. at 6.
       39
            Id.
       40
            Id.
       41
            Id.

                                                 6
        Finally, HANO contends that most federal circuits have held that courts can only enforce

subpoenas to produce documents at the arbitration hearing, not pre-hearing discovery materials.42

For these reasons, HANO requests that the Court deny Liberty’s motion to lift the stay.43

Additionally, HANO requests attorneys’ fees for the time spent opposing this motion.44

                                             III. Law and Analysis

        Pursuant to United States Supreme Court and Fifth Circuit precedent, it is well settled

that a district court has the inherent power to “control the disposition of the causes on its docket

with economy of time and effort for itself, for counsel, and for litigants,”45 and that this authority

includes the district court’s wide discretion to grant or lift a stay in a pending matter.46 “Proper

use of this authority ‘calls for the exercise of judgment, which must weigh competing interests

and maintain an even balance.’”47

        The FAA, as codified at 9 U.S.C. § 3, gives federal courts authority to stay litigation

pending arbitration; it provides as follows:

        If any suit or proceeding be brought in any of the courts of the United States upon
        any issue referable to arbitration under an agreement in writing for such
        arbitration, the court in which such suit is pending, upon being satisfied that the
        issue involved in such suit or proceeding is referable to arbitration under such an

        42
           Id. (citing CVS Health Corp. v. Vividus, 878 F.3d 703 (9th Cir. 2017); Life Receivables Trust v. Syndicate
102 at Lloyds of London, 549 F.3d 210 (2d Cir. 2008); Hay Group Inc v. EBS Acquisition Corp, 360 F.3d 404 (3d
Cir. 2004)).
        43
             Id.
        44
             Id. at 7.
        45
             Landis v. N. Am. Co., 299 U.S. 248, 254 (1936).
        46
             In re Ramu Corp., 903 F.2d 312, 318 (5th Cir. 1990).
        47
             Wedgeworth v. Fibreboard Corp., 706 F.2d 541, 545 (5th Cir. 1983) (quoting Landis, 299 U.S. at 254–
55).

                                                          7
         agreement, shall on application of one of the parties stay the trial of the action
         until such arbitration has been had in accordance with the terms of the agreement,
         providing the applicant for the stay is not in default in proceeding with such
         arbitration.48


         This case was stayed and administratively closed pending arbitration. When a case is

stayed pending arbitration, a district court retains jurisdiction over the case.49 The FAA

contemplates that federal district courts have authority to enforce subpoenas issued by

arbitrators. Specifically, 9 U.S.C. § 7 provides that the arbitrator “may summon in writing any

person to attend before them or any of them as a witness and in a proper case to bring with him

or them any book, record, document, or paper which may be deemed material as evidence in the

case.”50 “[I]f any person or persons so summoned to testify shall refuse or neglect to obey said

summons, upon petition the United States district court for the district in which such arbitrators,

or a majority of them, are sitting may compel the attendance of such person or persons before

said arbitrator or arbitrators. . . .”51

         Liberty requests that the Court lift the stay for the limited purpose of allowing Liberty to

intervene in the case to enforce a subpoena issued by the arbitrator. HANO contends that the

motion to lift the stay should be denied because lifting the stay would delay the arbitration,

Liberty did not challenge the subpoena before the arbitrator, and because most federal circuits


         48
              9 U.S.C. § 3.
         49
              9 U.S.C. § 3.
          50
             See Jolley v. Paine Webber Jackson & Curtis, Inc., 864 F.2d 402, 405 (5th Cir. 1989) (“While an order
granting a stay postpones active litigation in the district court, it contemplates that the district court will retain
jurisdiction to confirm, modify, or, in some cases, to renew the litigation despite the arbitration award.”).
         51
              Id.

                                                          8
have held that courts can only enforce subpoenas to produce documents at the arbitration

hearing, not pre-hearing discovery materials.52 The Court finds HANO’s argument that lifting the

stay would delay the arbitration unavailing. Liberty requests that the stay be lifted for the sole

purpose of allowing it to intervene and seek to compel Gibbs to comply with the arbitrator’s

subpoena. HANO has not shown that it will be unable to prepare for the arbitration while this

discovery dispute is addressed by the Court. Furthermore, HANO’s arguments regarding

Liberty’s failure to challenge the subpoena before the arbitrator and the enforceability of the

subpoena go to the merits of the motion to compel production that Liberty anticipates filing.

Therefore, the Court finds that these arguments would be better addressed after full briefing by

the parties on these issues. Accordingly,

        IT IS HEREBY ORDERED that Liberty’s “Motion to Lift Stay”53 is GRANTED. The

stay is lifted for the limited purpose of addressing Liberty’s motion to intervene and its

anticipated motion to compel.


                                      21st day of May, 2019.
        NEW ORLEANS, LOUISIANA, this ______


                                                             ___________________________________
                                                             NANNETTE JOLIVETTE BROWN
                                                             CHIEF JUDGE
                                                             UNITED STATES DISTRICT COURT




         52
            Rec. Doc. 58 at 3–6 (citing CVS Health Corp. v. Vividus, 878 F.3d 703 (9th Cir. 2017); Life Receivables
Trust v. Syndicate 102 at Lloyds of London, 549 F.3d 210 (2d Cir. 2008); Hay Group Inc v. EBS Acquisition Corp,
360 F.3d 404 (3d Cir. 2004)).
        53
             Rec. Doc. 52.

                                                        9
